DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of 17/156,638, directed to the same invention prosecuted therein. Claims 1-13 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.17/156,638, filed on 01/25/2021.

Claim Objections
Claim 13 is objected to because of the following informalities:  in the limitation “wherein an end of the second link pivotally connected to the host is overlapped with a part of the main host” it is not clear how the end of the second link pivotally connected to the host is partially overlapped with part of the host. Furthermore, “main host” should read “host”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4,7,10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0363839) in view of Lin et al. (US 2019/0250674) further in view of Townsend et al. (WIPO WO 2019/240788A1; US 2021/0165453 will be used for citing).
As to Claim 1, Liu et al. discloses An electronic apparatus, comprising: 
a host (fig.1- first body 110; para.0024); 
a main display, pivotally connected to the host (fig.1-2; display 122 of second body 120 (read as main display), is rotatably connected to first end E1 of first body 110; pivot module 150; para.0024); 
a keyboard (figs.1-2; keyboard 130; para.026), slidably disposed on the host (para.0026- The sliding base 131 is fixed on the bottom surface of the keyboard 130 and is slidably connected to the sliding rail assembly 111 of the first body 110);
 an auxiliary display, disposed on the host, arranged side by side with the keyboard (fig.1- expansion module 140 may be two display screens; para.0028-0029), the auxiliary display comprising a movable end (fig.1-2- first end of expansion module 140 connected to the keyboard 130, forming angle A; para.0034) and a lifting end (figs.1-2- second end of expansion module 140 lifted (rotated in directions T1/T2) away/toward first end E1; para.0031-0032), wherein the keyboard contacts the movable end (fig.1-2- first end of expansion module 140 connected to the keyboard 130, forming angle A; para.0034), and the movable end is slidably connected to the host (ig.1-2- keyboard is slidably connected to the sliding rail assembly 111 and move in directions D1, D2; para.0026, 0031-0033,0037); and 
a supporting mechanism, comprising a first link (fig.2-3-moving slot G1, including driving rod P1), a second link (fig.2-3-moving slot G2, including driving rod P2) and a third link (fig.2-3-lifting slot LG, including driving rod P3), wherein the first link is slidably connected to the host (fig.2-3-moving slot G1, driving rod P1 connected to rail assembly of first body 110; para.0033)  and is pivotally connected to the second link, the second link is pivotally connected to the host and is pivotally connected to the third link (fig.2- fig.2-3-moving slot G2, point where rod P2 is formed on side wall of rail assembly 111 and connected to lifting slot LG, para.0033-0034), and the third link is pivotally connected to the lifting end (fig.2-3-lifting slot LG, including driving rod P3 connected to lifting base 132; para.0033-0034).  
Liu et al. does not expressly disclose wherein the first link is slidably connected to the host and is pivotally connected to the second link; and the third link is pivotally connected to the lifting end.
Lin et al. discloses an electronic device wherein a first link is slidably connected to the host and is pivotally connected to a second link (fig.5- drive member 261 is connected to sliding slot 131a which slidably connected to sliding table 131 of component 130 that is disposed on enclosure 120, and pivotally connected to drive member 262 via gear 253; para.0034).
It would have been obvious to one of ordinary skill in the art to modify the device of Liu et al. by implementing a drive member as disclosed by Lin et al., such that one end (261a) is slidably connected to the sliding rail assembly (of Liu) and the other end is pivotally connected to one end of the second driving rod P2 (of Liu) so as to move simultaneously long with the moving slot G2. The motivation being to enable the components to move when the first enclosure is opened relative to the second enclosure (para.0005-Lin).
Liu et al. in view of Lin et al. do not expressly disclose the third link is pivotally connected to the lifting end.
Townsend et al. discloses a lifting mechanism including a moveable member (figs.6-7- moveable member 604; para.0045) with a first end 610 rotatably coupled to rear end of secondary display 108 (para.0045) and second end 612 rotatably coupled to rotating member 602 (para.0045-0046), where the moveable member may lift the secondary display 108 as the display housing 102 is rotated into open position. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Liu et al. in view of Lin et al., by implementing a moveable member as disclosed by Townsend et al, such that first end 610 moveable member 604 (of Townsend) is rotably coupled to the lifting end of expansion module (of Liu) and the second end 612 of moveable member 604  (of Townsend) coupled to the an end of the driving rod P2 (of Liu). The motivation being to aid in lifting of the secondary screen, thus improving the user experience with the secondary screen.

As to Claim 2, Liu et al. in view of Lin et al. as modified by Townsend et al., disclose wherein the first link comprises a first end and a second end opposite to each other, the first end is slidably connected to and pivotally connected to the host (Liu-driving rod P1; Lin-fig.5- drive member 261), and the second link comprises a third end and a fourth end opposite to each other, wherein the third end is pivotally connected to the host (Liu-fig.2-3- an end of moving slot G2-driving rod P2 connected to first body 110), the fourth end is pivotally connected to the third link (Liu-fig.2-3- end of moving slot G2-driving rod P2 connected to lifting slot LG-driving rod P3), and the second end is pivotally connected to the second link and is located between the third end and the fourth end (Lin-fig.5- one end of drive member 261 pivotally connected to second rod P2 of Liu).

As to Claim 3, Liu et al. in view of Lin et al. as modified by Townsend et al., disclose wherein a pivot point of the third end of the second link and the host is coaxial with a pivot point of the main display and the host (Lin-figs.2A-2B,5A-B- pivot point of member 262 is coaxial with pivot point of first enclosure 110)

As to Claim 4, Liu et al. in view of Lin et al. as modified by Townsend et al., disclose wherein the main display is opened up relative to the host, the keyboard slides towards the main display and pushes the auxiliary display, so that the auxiliary display moves relative to the host (Liu-para.0033-0034- when first body 120 is opened relative to first body  110, the keyboard slides in direction D1 moving the expansion display 140 and the lifting base 132 is lifted), the lifting end of the auxiliary display pushes the third link and the third link pushes the fourth end of the second link at a same time, so that the second link rotates with respect to the host, and the second link pulls the second end of the first link, so that the first end of the first link slides relative to the host (Liu-fig.2-para.0033-0034, 0037-the second driving rod P2 and first driving rod P1 move relative to the first body 110 in direction D1, and the lifting base moves in direction D1 and raise the vertical height of driving rod P3; Lin-fig.5- para.0033-0034; Townsend-fig.5-moveable member 604 lifts the secondary display as the main display is rotated into open position).

As to Claim 7, Liu et al. in view of Lin et al. as modified by Townsend et al., disclose wherein a pivot point of the third link and the fourth end of the second link (fig.2-rod P3 and end of slot G2-rod P2), a pivot point of the second link and the second end of the first link (Liu-fig.2-point of slot G2-driving rod P2; point G1 rod P1; Lin-end point of drive member 261)), and a pivot point of the third end of the second link (Liu-fig.2-point of G2-driving rod P2) and the host fall on a same line (as depicted in figs.2AB, 3).

As to Claim 10, Liu et al. in view of Lin et al. as modified by Townsend et al., disclose wherein the first link, the second link, and the third link are disposed corresponding to a bottom portion of the auxiliary display and are separated from the keyboard (Liu-fig.2-driving rods P1, P2, P3 are disposed on first body 112; Lin-fig.3,5).

As to Claim 11, Liu et al. in view of Lin et al. as modified by Townsend et al., disclose wherein the first link, the second link, and the third link are rotated with respect to the host synchronously as the auxiliary display is pushed by the keyboard (Liu-fig.1-2-para.0034,0044; Lin-fig.2,5-para.0033-0034)

As to Claim 12, Liu et al. in view of Lin et al. as modified by Townsend et al., wherein the first link, the second link, and the third link slide relative to the host synchronously as the auxiliary display is pushed by the keyboard (Liu-fig.1-2-para.0034,0044; Lin-fig.2,5-para.0033-0034)

As to Claim 13, Liu et al. in view of Lin et al. as modified by Townsend et al., disclose wherein an end of the second link pivotally connected to the host is overlapped with a part of the main host (Liu-para.0033-moving slot G2-dirving rod P2 formed on a side wall of sliding rail 111 overlapped with part of on first body 110).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0363839) in view of Ye (US 2019/0278345) further in view of Townsend et al. (WIPO WO 2019/240788A1; US 2021/0165453 will be used for citing), and further in view of Quinn et al. (US 10,254,803).
As to Claim 9, Liu et al. in view of Lin et al., as modified by Townsend et al., disclose a stylus pen and a loudspeaker disposed on the host, wherein the stylus pen and the loudspeaker are away from the movable end of the auxiliary display (Liu-para.0028- the expansion module may comprise a speaker), and the stylus pen and the loudspeaker are covered by the keyboard, or the stylus pen and the loudspeaker are exposed outside of the keyboard (Liu-para.0028- expansion module 140 may comprise a speaker, exposed outside of the keyboard).
Liu et al. in view of Lin et al., as modified by Townsend et al., do not expressly disclose a stylus pen, the stylus pen away from the movable end of the auxiliary display; and the stylus pen is covered by the keyboard, or the stylus pen is exposed outside of the keyboard. 
Quinn et al. discloses a stylus pen, the stylus pen away from the movable end of the auxiliary display; and the stylus pen is covered by the keyboard, or the stylus pen is exposed outside of the keyboard (fig.13-14, 18B- stylus 108 away from the secondary display 102 and outside of the keyboard; and may be accommodated in a docking compartment 1301). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Liu et al. in view of Lin et al., as modified by Townsend et al., with the teachings of Quinn et al., the motivation being to allow the touch panel to receive input from a user with a stylus and allow the stylus to remain accessible to the user (Quinn-col.6, lines 55-57; col.12, lines 31-35, 45-46).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,262,794. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Instant Application: 17/569,514
1. An electronic apparatus, comprising: 
a host; 
a main display, pivotally connected to the host; 
a keyboard, slidably disposed on the host; 
an auxiliary display, disposed on the host, arranged side by side with the keyboard, the auxiliary display comprising a movable end and a lifting end, wherein the keyboard contacts the movable end, and the movable end is slidably connected to the host; and 
US Patent 11,262,794
1. An electronic apparatus, comprising: 
a host; 
a main display, pivotally connected to the host; 
a keyboard, slidably disposed on the host; 
an auxiliary display, disposed on the host, arranged side by side with the keyboard, the auxiliary display comprising a movable end and a lifting end, wherein the keyboard contacts the movable end, and the movable end is slidably connected to the host; and
a supporting mechanism, comprising a first link, a second link, and a third link, wherein the first link is slidably connected to the host and is pivotally connected to the second link, the second link is pivotally connected to the host and is pivotally connected to the third link, and an end of the third link is directly pivotally connected to the lifting end.
A supporting mechanism, comprising a first link, a second link, and a third link, wherein the first link is slidably connected to the host and is pivotally connected to the second link, the second link is pivotally connected to the host and is pivotally connected to the third link, and the third link is pivotally connected to the lifting end, 

wherein the first link comprises a first end and a second end opposite to each other, the first end is slidably connected to and pivotally connected to the host, the second end is pivotally connected to the second link,

wherein the host has a first sliding recess and a second sliding recess arranged side by side with the first sliding recess, and the first sliding recess and the second sliding recess fall on a same line, the keyboard has a sliding shaft away from the first end of the first link, the sliding shaft is disposed in the first sliding recess, and the first end of the first link is slidably disposed in the second sliding recess.
Claims 2-7, 8, 9
Claims 2-7, 1, 8 respectively



Allowable Subject Matter
Claims 5-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein a pivot point of the third link and the lifting end, a pivot point of the third link and the fourth end of the second link, a pivot point of the second link and the second end of the first link, and a pivot point of the third end of the second link and the host fall on a same line” in combination with the other limitations in the claim..
Claim 8 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the host has a first sliding recess and a second sliding recess arranged side by side with the first sliding recess, the first sliding recess and the second sliding recess fall on a same line, the keyboard has a sliding shaft away from the first end of the first link, the sliding shaft is disposed in the first sliding recess, and the first end of the first link is slidably disposed in the second sliding recess” in combination with the other limitations in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627